As the plaintiff did not plead absence of light in the hallway as a ground of negligence, and specified in particular other grounds, he was not entitled to have that question submitted to the jury on the question of the liability of the defendants. We think, however, that the judgment and order should be reversed and a new trial granted because of error in the charge at folio 419, and on the further ground that the verdict was against the weight of evidence. Judgment and order reversed and new trial granted, costs to abide the event, upon the grounds above stated. Jenks, P. J., Carr, Stapleton, Mills and Rich, JJ., concurred.